DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 1-7, 17-24 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. Patent Application Number: 2014/0378172) in view of Zhu et al. (U.S. Patent Application Number: 2015/0282067).
Consider claim 1; Lim discloses a method, operable by a mobile terminal, for monitoring a paging message, comprising: 

as long as the mobile terminal is in the connected state where the mobile terminal is connected with the wireless access device [e.g. WLAN AP (par. 77, lines 1-5; par. 84)], monitoring the paging message according to a first paging cycle (par. 91, lines 10-16); 
when the mobile terminal is not in the connected state where the mobile terminal is connected with the wireless access device and when the mobile terminal is connected with a base station [how is the mobile terminal not in a connected state, but also connected to a wireless access device and a base station? This needs to be revised], monitoring the paging message according to a second paging cycle [the paging interval/cycle of the cellular network is configured before the WLAN is set up (par. 91, lines 10-16)], 
and the second paging cycle is equal to a cycle according to which a core network transmits the paging message through the base station [the paging interval/cycle of the cellular network is configured before the WLAN is set up (par. 63, lines 12-16; par. 68, lines 5-7; par. 91, lines 10-16)]. Lim discloses the claimed invention except: the first paging cycle is longer than the second paging cycle {this is a nonfunctional descriptive limitation because the mobile terminal does not perform this function. See MPEP § 2111.04 and 2111.05}.
In an analogous art Zhu discloses the first paging cycle is longer than the second paging cycle [the paging interval/cycle of the cellular network is shorter than the paging cycle of the WLAN (par. 26, lines 2-11)].

Consider claim 2, as applied in claim 1; Lim discloses acquiring identity information of the mobile terminal and location information (e.g. address) of the wireless access device (e.g. WLAN AP) (par. 90, line 1 – par. 91, line 3); reporting the identity information of the mobile terminal and the location information (e.g. address) of the wireless access device (e.g. WLAN AP) to the core network (e.g. MME) (par. 90, line 1 – par. 91, line 3).
Consider claim 3, as applied in claim 2; Lim discloses the identity information comprises: a Media Access Control (MAC) address of the mobile terminal, an Internet Protocol (IP) address assigned to the mobile terminal by the wireless access device, an International MobilePage 2 of 12Application No. 17/042,802 Attorney Docket Number C4201.10126US01Responsive to Office Action dated October 7, 2021Equipment Identity (IMEI) code of the mobile terminal and a Temporary Mobile Subscriber Identity (TMSI) code of the mobile terminal (par. 91, lines 16-19).
Consider claim 4, as applied in claim 2; Lim discloses receiving a first message transmitted by the core network (par. 92), wherein the first message comprises information about the first paging cycle according to which the paging message is monitored when the mobile terminal is in the connected state where the mobile terminal is connected with the wireless access device (e.g. WLAN AP) (par. 93).
Consider claim 5, as applied in claim 1; Lim discloses receiving the paging message transmitted by the core network through the wireless access device (par. 93, lines 1-5).
Consider claim 6, as applied in claim 1; Lim discloses upon detecting that the mobile terminal is disconnected from the wireless access device [e.g. WLAN AP (par. 98, lines 1-2)], transmitting a second message to the core network (e.g. MME) (par. 98, lines 1-7), wherein the second message comprises 
Consider claim 7; Lim discloses a method, operable in a core network, for monitoring a paging message, comprising: 
receiving identity information of a mobile terminal reported by the mobile terminal (par. 90, line 1 – par. 91, line 3), and location information (e.g. address) of a wireless access device (e.g. WLAN AP) in a connected state where the wireless access device (e.g. WLAN AP) is connected with the mobile terminal (par. 90, line 1 – par. 91, line 3), wherein the wireless access device (e.g. WLAN AP) has access to thePage 3 of 12Application No. 17/042,802 Attorney Docket Number C4201.10126US01Responsive to Office Action dated October 7, 2021Internet [e.g. IP (par. 63, lines 12-16; par. 77, lines 1-5; par. 84)] {this is a nonfunctional descriptive limitation since the claim is about the core network, but this limitation is about the wireless access device. See MPEP § 2111.04 and 2111.05}, and the wireless access device (e.g. WLAN AP) is configured to enable the mobile terminal to access the Internet [e.g. IP (par. 63, lines 12-16)] through a Wireless Local Area Network (WLAN) (par. 77, lines 1-5; par. 84) {this is a nonfunctional descriptive limitation since the claim is about the core network, but this limitation is about the wireless access device. See MPEP § 2111.04 and 2111.05}; 
transmitting a first message to the mobile terminal (par. 92) according to the identity information of the mobile terminal and the location information of the wireless access device (par. 90, line 1 – par. 91, line 3), wherein the first message comprises information about a first paging cycle according to which the paging message is monitored as long as the mobile terminal is in the connected state where the mobile terminal is connected with the wireless access device (e.g. WLAN AP) (par. 93), 
and the second paging cycle is equal to a cycle according to which the core network (e.g. MME) transmits the paging message (par. 63, lines 12-16; par. 68, lines 5-7; par. 91, lines 10-16), 

when the paging message is received (par. 92), transmitting the paging message to the mobile terminal through the wireless access device (e.g. WLAN AP) (par. 95, lines 1-5). Lim discloses the claimed invention except: the first paging cycle is longer than the second paging cycle {this is a nonfunctional descriptive limitation because the core network does not perform this function. See MPEP § 2111.04 and 2111.05}.
In an analogous art Zhu discloses the first paging cycle is longer than the second paging cycle [the paging interval/cycle of the cellular network is shorter than the paging cycle of the WLAN (par. 26, lines 2-11)].
It is an object of Lim’s invention to provide a method of supporting multiple radio networks. It is an object of Zhu’s invention to provide a method of configuring radio networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lim by including a longer/shorter paging cycle, as taught by Zhu, for the purpose of effectively providing services in a telecommunication network.
Consider claim 17; Lim discloses a mobile terminal, comprising a processor (par. 103, lines 1-7), a memory (par. 103, lines 1-7), and a computer program stored in the memory and capable of being executed by the processor (par. 103, lines 1-7), wherein the processor is used to execute the computer program to implement steps of a method for monitoring paging message, comprising:
detecting whether the mobile terminal is in a connected state where the mobile terminal is connected with a wireless access device [e.g. WLAN AP (par. 77, lines 1-5; par. 84)] accessing the Internet [e.g. IP (par. 63, lines 12-16)], wherein the wireless access device (e.g. WLAN AP) is configured to enable the mobile terminal to access the Internet [e.g. IP (par. 63, lines 12-16)] through a Wireless Local Area Network (WLAN) (par. 77, lines 1-5; par. 84); 

when the mobile terminal is not in the connected state where the mobile terminal is connected with the wireless access device and when the mobile terminal is connected with a base station [how is the mobile terminal not in a connected state, but also connected to a wireless access device and a base station? This needs to be revised], monitoring the paging message according to a second paging cycle [the paging interval/cycle of the cellular network is configured before the WLAN is set up (par. 91, lines 10-16)], 
and the second paging cycle is equal to a cycle according to which a core network transmits the paging message through the base station [the paging interval/cycle of the cellular network is configured before the WLAN is set up (par. 63, lines 12-16; par. 68, lines 5-7; par. 91, lines 10-16)]. Lim discloses the claimed invention except: the first paging cycle is longer than the second paging cycle {this is a nonfunctional descriptive limitation because the mobile terminal does not perform this function. See MPEP § 2111.04 and 2111.05}.
In an analogous art Zhu discloses the first paging cycle is longer than the second paging cycle [the paging interval/cycle of the cellular network is shorter than the paging cycle of the WLAN (par. 26, lines 2-11)].
It is an object of Lim’s invention to provide a method of supporting multiple radio networks. It is an object of Zhu’s invention to provide a method of configuring radio networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lim by including a longer/shorter paging cycle, as taught by Zhu, for the purpose of effectively providing services in a telecommunication network.
claim 18, as applied in claim 7; Lim discloses a server (e.g. a network node), comprising a processor (par. 102, lines 1-7), a memory (par. 102, lines 1-7), and a computer program stored in the memory and capable of being executed by the processor (par. 102, lines 1-7), wherein the processor is used to execute the computer program to implement the steps of the method for monitoring the paging message according to claim 7 (par. 102, lines 1-7).
Consider claim 19, as applied in claim 17; Lim discloses after detecting that the mobile terminal has been in the connected state where the mobile terminal is connected with the wireless access device (e.g. WLAN AP) (par. 77, lines 1-5), and before monitoring the paging message according to the first paging cycle (par. 90, line 1 – par. 91, line 3), acquire identity information of the mobile terminal and location information (e.g. address) of the wireless access device (e.g. WLAN AP) (par. 90, line 1 – par. 91, line 3); report the identity information of the mobile terminal and the location information (e.g. address) of the wireless access device (e.g. WLAN AP) to the core network (e.g. MME) (par. 90, line 1 – par. 91, line 3).
Consider claim 20, as applied in claim 19; Lim discloses the identity information comprises: a Media Access Control (MAC) address of the mobile terminal, an Internet Protocol (IP) address assigned to the mobile terminal by the wireless access device, an International MobilePage 2 of 12Application No. 17/042,802 Attorney Docket Number C4201.10126US01Responsive to Office Action dated October 7, 2021Equipment Identity (IMEI) code of the mobile terminal and a Temporary Mobile Subscriber Identity (TMSI) code of the mobile terminal (par. 91, lines 16-19).
Consider claim 21, as applied in claim 19; Lim discloses after reporting the identity information of the mobile terminal and the location information (e.g. address) of the wireless access device (e.g. WLAN AP) to the core network (e.g. MME) (par. 90, line 1 – par. 91, line 3), receive a first message transmitted by the core network (par. 92), wherein the first message comprises information about the first paging cycle according to which the paging message is monitored when the mobile terminal is in the 
Consider claim 22, as applied in claim 17; Lim discloses after monitoring the paging message according to the first paging cycle (par. 91, lines 13-15; par. 92), receiving the paging message transmitted by the core network through the wireless access device (par. 93, lines 1-5).
Consider claim 23, as applied in claim 17; Lim discloses after monitoring the paging message according to the first paging cycle when the mobile terminal is in the connected state where the mobile terminal is connected with the wireless access device (e.g. WLAN AP) (par. 91, lines 13-15; par. 92), upon detecting that the mobile terminal is disconnected from the wireless access device [e.g. WLAN AP (par. 98, lines 1-2)], transmitting a second message to the core network (e.g. MME) (par. 98, lines 1-7), wherein the second message comprises information that the mobile terminal is in a disconnected state where the mobile terminal is disconnected from the wireless access device [e.g. based on UE mobility the message can be transmitted via another WLAN AP (par. 98, lines 1-7) or the cellular communication mode (par. 77, lines 1-5)].
Consider claim 24, as applied in claim 18; Lim discloses after transmitting the first message to the mobile terminal (par. 92), when the paging message is received (par. 92), transmitting the paging message to the mobile terminal through the wireless access device (e.g. WLAN AP) (par. 95, lines 1-5).

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building

Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646